Exhibit 10.1

 

PLX TECHNOLOGY INC. SEVERANCE PLAN FOR EXECUTIVE MANAGEMENT

 

(AS AMENDED AND RESTATED AS OF JUNE 22, 2014)

 

The Board of Directors of PLX Technology Inc., a Delaware corporation (the
“Company”), has determined that it is in the best interests of the Company and
its stockholders to secure the continued services, dedication, and objectivity
of certain officers and employees of the Company in the United States without
concern as to whether such officers or employees might be hindered or distracted
by personal uncertainties and risks in connection with a Change of Control.  To
encourage the full attention and dedication to the Company by such officers and
employees, the Board of Directors of the Company has adopted this PLX Severance
Plan for Executive Management (the “Plan”).

 

1.                                      DEFINITIONS

 

As used in this Plan, the following terms shall have the respective meanings set
forth below:

 

(a)                                 “Administrator” means the
person(s) designated by the Board as the administrator of this Plan.

 

(b)                                 “Base Salary” means the Participant’s annual
rate of base salary in effect immediately prior to the Effective Date.

 

(c)                                  “Board” means the Board of Directors of the
Company.

 

(d)                                 “Cause” means (1) the willful and deliberate
failure by a Participant to perform his or her duties and responsibilities
(other than as a result of incapacity due to physical or mental illness) which
is not remedied in a reasonable period of time after receipt of written notice
from the Company specifying such failure, (2) willful misconduct by a
Participant which is demonstrably and materially injurious to the business or
reputation of the Company, or (3) a Participant’s conviction of, or plea of
guilty or nolo contendere to, a felony or other crime involving moral
turpitude.  The Company must notify such Participant that it believes “Cause”
has occurred within ninety (90) days of its knowledge of the event or condition
constituting Cause or such event or condition shall not constitute Cause
hereunder.

 

(e)                                  “Change of Control” means the occurrence of
any one of the following events:

 

(i)                                     A transaction or series of transactions
(other than an offering of the shares of common stock of the Company to the
general public through a registration statement filed with the Securities and
Exchange Commission) whereby any “person” or related “group” of “persons” (as
such terms are used in Sections 13(d) and 14(d)(2) of the Exchange Act of 1934,
as amended (the “Exchange Act”)) (other than the Company, any of its
subsidiaries, an employee benefit plan maintained by the Company or any of its
subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
possessing more than 50% of the total combined voting power of the Company’s
securities outstanding immediately after such acquisition; or

 

(ii)                                  During any period of two consecutive
years, individuals who, at the beginning of

 

--------------------------------------------------------------------------------


 

such period, constitute the Board together with any new director(s) (other than
a director designated by a person who shall have entered into an agreement with
the Company to effect a transaction described in Section 1(e)(i) or
Section 1(e)(iii) hereof) whose election by the Board or nomination for election
by the Company’s stockholders was approved by a vote of at least a majority of
the directors then still in office who either were directors at the beginning of
the two-year period or whose election or nomination for election was previously
so approved, cease for any reason to constitute a majority thereof; or

 

(iii)                               The consummation by the Company (whether
directly involving the Company or indirectly involving the Company through one
or more intermediaries) of (x) a merger, consolidation, reorganization, or
business combination or (y) a sale or other disposition of all or substantially
all of the Company’s assets in any single transaction or series of related
transactions or (z) the acquisition of assets or stock of another entity, in
each case other than a transaction:

 

(A)                   Which results in the Company’s voting securities
outstanding immediately before the transaction continuing to represent (either
by remaining outstanding or by being converted into voting securities of the
Company or the person that, as a result of the transaction, controls, directly
or indirectly, the Company or owns, directly or indirectly, all or substantially
all of the Company’s assets or otherwise succeeds to the business of the Company
(the Company or such person, the “Successor Entity”)) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction, and

 

(B)                   After which no person or group beneficially owns voting
securities representing 50% or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this Section 1(e)(iii)(B) as beneficially owning 50% or more of
combined voting power of the Successor Entity solely as a result of the voting
power held in the Company prior to the consummation of the transaction.

 

(f)                                   “Code” means the Internal Revenue Code of
1986, as amended.

 

(g)                                  “Company” means PLX Technology Inc., a
Delaware corporation, and any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, by operation of law, or otherwise.

 

(h)                                 “Effective Date” means the date on which a
Change of Control occurs.

 

(i)                                     “Equity Plan” means the Company 2008
Equity Incentive Plan, as amended from time to time.

 

(j)                                    “Good Reason” means the occurrence of any
of the following which occurs during the Termination Period without the
Participant’s express written consent: (i) a material reduction of a
Participant’s duties or responsibilities, relative to the Participant’s duties
or responsibilities as in effect immediately prior to such reduction, or the
assignment to a Participant of such materially reduced duties or
responsibilities; provided, that (x) changes solely to a Participant’s title,
level, and reporting

 

2

--------------------------------------------------------------------------------


 

relationships (including, but not limited to, the number of the Participant’s
direct or indirect reports), or (y) the assignment of a Participant to a
position with substantially equivalent duties and responsibilities, shall not,
in either case, in and of itself, constitute a material reduction in a
Participant’s duties or responsibilities; (ii) a material decrease in the
Participant’s Base Salary or (iii) the relocation of the Participant’s principal
location of work to a location that is in excess of 35 miles from such location
immediately prior to the Effective Date. A Participant’s Qualifying Termination
shall not be considered to be for Good Reason unless (A) within ninety (90) days
after the initial existence of the applicable event or condition that is
purported to give rise to a basis for termination for Good Reason, the
Participant provides written notice of the existence of such event or condition
to the Company, (B) such event or condition is not cured within thirty (30) days
after the date of the written notice from the Participant to the Company, and
(C) the Participant terminates employment no later than thirty (30) days after
the expiration of the applicable cure period.

 

(k)                                 “Participant” means certain executive
officers of the Company as specified by the Board and set forth in Attachment A
hereto.

 

(l)                                     “Plan” means this PLX Technology Inc.
Severance Plan for Executive Management as set forth herein and as amended from
time to time.

 

(m)                             “PLX Equity Award” means an award granted to a
Participant under the Equity Plan that is assumed or substituted by a successor
entity in connection with a Change of Control and the vesting of which award is
not otherwise accelerated in connection with the Change of Control (it being
understood, for the avoidance of doubt, that the vesting of PLX Equity Awards
that are not assumed or substituted by the successor corporation shall
accelerate in accordance with the provisions of the Equity Plan).

 

(n)                                 “Qualifying Termination” means the
termination of a Participant’s employment (i) by the Company other than for
Cause or (ii) by a Participant for Good Reason, which termination occurs during
a Termination Period (or, if the applicable cure period described in
Section 1(j) above expires following the last day of the Termination Period, on
or prior to the last day of the expiration of the cure period).

 

(o)                                 “Separation Benefit” means the benefits
payable in accordance with Section 2(a) of this Plan.

 

(p)                                 “Termination Period” means the period of
time beginning with the Effective Date and ending on the one-year anniversary of
the Effective Date.

 

(q)                                 “Variable Compensation” means the
Participant’s target variable compensation position target for the annual
performance period in effective as of the date of the Participant’s Qualifying
Termination under the Company’s annual variable compensation plan.

 

2.                                      PAYMENTS AND BENEFITS UPON TERMINATION
OF EMPLOYMENT

 

(a)                                 Upon a Qualifying Termination, a Participant
shall be entitled to receive:

 

(i)                                     All accrued compensation, including
(a) all salary, commissions, amounts under accrued variable compensation or
other plans, accrued but unused vacation or paid time off earned but unused
through the date of the Participant’s termination of employment;
(b) reimbursement of all business expenses incurred by the Participant in
connection with the business of the Company prior to his or her termination of
employment within ten (10) business days of submission, within thirty (30) days
following the Participant’s termination of employment, or proper

 

3

--------------------------------------------------------------------------------


 

expenses reports of all expenses; (c) the benefits, if any, under any Company
retirement plan, nonqualified deferred compensation plan or stock-based
compensation plan or agreement, health benefits plan or other Company benefit
plan to which the Participant may be entitled pursuant to the terms of such
plans or agreements.

 

(ii)                                  A single lump sum payment equal to the
percent of the sum of Participant’s Base Salary and Variable Compensation shown
below;

 

(iii)                               If the Participant timely elects to continue
Participant’s medical, dental, and visions benefits under COBRA (including, if
applicable, continuation of coverage for the Participant’s spouse and
dependents), then, the Company will pay the entire amount of the monthly premium
under COBRA under the Company’s group plans for active employees and their
dependents, if applicable, for the period shown below.  At the end of any
Company-paid period of COBRA coverage, the Participant may, at his own expense,
continue COBRA coverage for the remainder of the period for which the
Participant is eligible; and

 

(iv)                              Full vesting and immediate exercisability, if
the PLX Equity Award is in the form of an exercisable right, of any PLX Equity
Awards held by the Participant on the date of the Qualifying Termination.

 

4

--------------------------------------------------------------------------------


 

CEO

CEO 150% of Base Salary

Prorated variable compensation at position target

18 Months of Benefits

100% Vesting of PLX Equity Awards

 

 

Other

Executive

Officers

100% of Base Salary

Prorated variable compensation at position target

12 Months of Benefits

100% Vesting of PLX Equity Awards

 

(b)                                 The payments provided in
Section 2(a)(i) shall be paid immediately upon the Participant’s termination,
unless otherwise indicated therein.  The payment of the cash amounts and the
provision of the benefits set forth in Sections 2(a)(ii) and 2(a)(iii) are
subject to the Participant’s execution, delivery and non-revocation of an
effective release of all claims against the Company, its successor or any of its
respective affiliates in the form attached hereto as Attachment B (the
“Release”) within the sixty (60) day period following the date of the
Participant’s termination (the “Release Period”).  The lump sum payment of
amounts due a Participant pursuant to Section 2(a)(ii) shall be paid on the
first payroll date following the date on which the Release becomes irrevocable,
provided, that if the Release Period spans two (2) calendar years, then such
payment shall be made on the first payroll date that occurs in the second
calendar year.

 

(c)                                  The Separation Benefits shall be payable in
addition to, and not in lieu of, all other accrued compensation described in
Section 2(a)(i) above; provided, however, that any Separation Benefit a
Participant is entitled to hereunder shall be reduced by the amount of any cash
payments in the nature of separation allowance, severance pay, or “notice” pay
which the Company is required to pay such Participant upon termination of
employment pursuant to any applicable law or other severance program or
arrangement.  For this purpose, unemployment compensation benefits shall not
reduce the Separation Benefit hereunder.  In no event shall the foregoing be
interpreted or administered so as to result in an acceleration of payment or
further deferral of payment of any amounts (whether under this plan or any other
plan) in violation of Section 409A of the Code and applicable guidance
thereunder (“Section 409A”).

 

(d)                                 Notwithstanding anything contained in this
Plan to the contrary, to the maximum extent permitted by applicable law, amounts
payable and benefits provided to a Participant pursuant to Section 2 shall be
made in reliance upon Treasury Regulation Section 1.409A-1(b)(9) (Separation Pay
Plans) or Treasury Regulation Section 1.409A-1(b)(4) (Short-Term Deferrals) or
any other exception from Section 409A permitted under applicable guidance.  For
this purpose each installment or monthly payment or benefit to which Participant
is entitled under Section 2 shall be considered a separate and distinct
payment.  In addition, for purposes of the Plan, if any amounts or benefits to
be paid or provided under the Plan are considered to be nonqualified deferred
compensation subject to Section 409A then (i) no such amounts or benefits shall
be payable or provided unless the Participant’s termination of employment
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h) and (ii) if the Participant is deemed at the time
of his or her separation from service to be a “specified employee” for purposes
of Section 409A(a)(2)(B)(i) of the Code, then no amounts or benefits that are
nonqualified deferred compensation shall be paid or provided to the Participant
until the first day of the seventh month following the Participant’s separation
from service or, if earlier, the date of the Participant’s death, to the extent
such delayed payment is required to avoid a prohibited distribution under

 

5

--------------------------------------------------------------------------------


 

Code Section 409A(a)(2), or any successor provision thereof.

 

3.                                      CONFIDENTIALITY.  The Severance Benefits
are expressly conditioned upon Participant’s agreement not to, directly or
indirectly, disclose or utilize any trade secrets or confidential information of
the Company, and the provision of such Separation Benefits shall immediately
cease in the event of the Participant’s violation of the provisions of this
Section 3.

 

4.                                      WITHHOLDING TAXES.  The Company may
withhold from all payments or benefits due hereunder all taxes which, by
applicable federal, state, local or other law, it is required to withhold
therefrom.

 

5.                                      FEDERAL EXCISE TAX UNDER SECTION 4999 OF
THE CODE.

 

(a)                                 Treatment of Excess Parachute Payments.  In
the event that any benefits payable to a Participant pursuant to this Plan
(“Payments”) (i) constitute “parachute payments” within the meaning of
Section 280G of the Code, and (ii) but for this Section 5 would be subject to
the excise tax imposed by Section 4999 of the Code, or any comparable successor
provisions (the “Excise Tax”), then the Participant’s Payments hereunder shall
be either (a) provided to the Participant in full, or (b) provided to the
Participant as to such lesser extent which would result in no portion of such
benefits being subject to the Excise Tax, whichever of the foregoing amounts,
when taking into account applicable federal, state, local and foreign income and
employment taxes, the Excise Tax, and any other applicable taxes, results in the
receipt by the Participant, on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under the Excise Tax.  In the event of a reduction of benefits
hereunder, the Accountants (as defined below) shall determine which benefits
shall be reduced so as to achieve the principle set forth in the preceding
sentence.  In no event shall the foregoing be interpreted or administered so as
to result in an acceleration of payment or further deferral of payment of any
amounts (whether under this plan or any other plan) in violation of
Section 409A.

 

(b)                                 Determination of Amounts.  All computations
and determinations called for by this Section 5 shall be promptly determined and
reported in writing to the Company and the Participant by independent public
accountants or other independent advisors selected by the Company and reasonably
acceptable to the Participant (the “Accountants”), and all such computations and
determinations shall be conclusive and binding upon the Participant and the
Company.  For the purposes of such determinations, the Accountants may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and the Participant shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make their required determinations.  The Company shall bear
all fees and expenses charged by the Accountants in connection with such
services.

 

(c)                                  Potential Further Reduction of Benefits. 
If, notwithstanding any reduction described in Section 5, the IRS determines
that a Participant is liable for the Excise Tax as a result of the receipt of
any payments made pursuant to this Plan, then the Participant shall be obligated
to pay back to the Company, within thirty (30) days after a final IRS
determination or in the event that the Participant challenges the final IRS
determination, a final judicial determination, a portion of the Payments equal
to the “Repayment Amount.”  The Repayment Amount shall be the smallest such
amount, if any, as shall be required to be paid to the Company so that the
Participant’s net after-tax proceeds with respect to the Payments (after taking
into account the payment of the Excise Tax and all other applicable taxes
imposed on such benefits) shall be maximized.  The Repayment Amount shall be
zero if a Repayment Amount of more than zero would not result in the
Participant’s net after-tax proceeds with respect to the Payments being
maximized.  If the Excise Tax is not eliminated pursuant to this Section 5, the
Participant shall pay the Excise Tax.

 

6

--------------------------------------------------------------------------------


 

(d)                                 Potential Increase in Benefits. 
Notwithstanding any other provision of this Section 5, if (i) there is a
reduction in the payments to a Participant as described in this Section 5,
(ii) the IRS later determines that the Participant is liable for the Excise Tax,
the payment of which would result in the maximization of the Participant’s net
after-tax proceeds (calculated as if the Participant’s benefits had not
previously been reduced), and (iii) the Participant pays the Excise Tax, then
the Company shall pay to the Participant those payments which were reduced
pursuant to this Section 5, within thirty (30) days after the Participant pays
the Excise Tax so that the Participant’s net after-tax proceeds with respect to
the payment of the Payments are maximized.

 

6.                                      REIMBURSEMENT OF EXPENSES AND SETTLEMENT
OF DISPUTES.  If any contest of dispute shall arise under this Plan involving
termination of a Participant’s employment or involving the failure or refusal of
the Company to perform fully in accordance with the terms hereof, the Company
shall reimburse such Participant, on a current basis, for all reasonable legal
fees and expenses, if any, reasonably incurred by such Participant in connection
with such contest or dispute (to the extent the Participant prevails in such
contest or dispute), provided, that, if the contest or dispute is not in good
faith, such Participant shall be obligated to return to the Company such
reimbursed fees and expenses.  All disputes hereunder shall be settled
exclusively by arbitration in the State of California.  Judgment may be entered
on the arbitration award in any court having jurisdiction.  The Company shall
bear all costs and expenses in connection with the retention of the arbitration
panel for any proceeding.

 

7.                                      TERMINATION OR AMENDMENT OF PLAN.

 

(a)                                 Subject to Section 6(b) below, this Plan
shall be in effect as April 30, 2012, and as amended and restated as of June 22,
2014.

 

(b)                                 The Board shall have the right at any time
prior to a Change of Control, in its sole discretion, to terminate or amend the
Plan, which right includes, but is not limited to the right to add any person to
the Plan as a Participant or to remove any person from the Plan as a
Participant.  In no event shall this Plan be terminated or amended following a
Change of Control in any manner which would adversely affect the rights or
potential rights of a Participant (or his or her dependents) under this Plan
with respect to such Change of Control; provided, however, that the Board may,
in its sole and absolute discretion and without the consent of any Participant,
amend the Plan to take effect retroactively or otherwise, as it deems necessary
or advisable for the purpose of conforming the Plan to any present or future law
relating to plans of this or similar nature (including, but not limited to,
Section 409A of the Code), and to the administrative regulations and rulings
promulgated thereunder.

 

8.                                      SUCCESSORS.

 

(a)                                 This Plan shall not be terminated by any
merger, consolidation, share exchange, or similar event involving the Company
whereby the Company is or is not the surviving or resulting entity.  In the
event of any merger, consolidation, share exchange or similar event, the
provisions of this Plan shall be binding upon the surviving or resulting
corporation or the person or entity to which the Company’s assets are
transferred.

 

(b)                                 Concurrently with any merger, consolidation,
share exchange or sale, lease or transfer of all or substantially all of its
assets, the Company will cause any successor or transferee unconditionally to
assume all of the obligations of the Company hereunder.

 

(c)                                  This Plan shall inure to the benefit of and
be enforceable by each Participant’s personal or legal representatives,
executors, administrators, successors, heirs, distributes, devisees, and
legatees.  If a Participant shall die while any amounts are payable to such
Participant hereunder, all such amounts,

 

7

--------------------------------------------------------------------------------


 

unless otherwise provided herein, shall be paid in accordance with the terms of
this Plan to such Participant’s estate.

 

9.                                      NO MITIGATION OR OFFSET.  The obligation
of the Company to provide a Participant with the Severance Benefits and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against such Participant or others.  In no event shall a
Participant be obligated to seek other employment or take other action by way of
mitigation of the amounts payable to such Participant under any of the
provisions of this Plan and such amounts shall not be reduced whether or not
such Participant obtains other employment, except as specifically provided
herein.

 

10.                               GOVERNING LAW; LAW VALIDITY.  The
interpretation, construction and performance of this Plan shall be governed by
and construed and enforced in accordance with the laws of the State of
California without regard to the principle of conflicts of laws.  The invalidity
or unenforceability of any provision of this Plan shall not affect the validity
or enforceability of any other provision of this Plan, which other provisions
shall remain in full force and effect.

 

11.                               ADMINISTRATION.  The Plan shall be
administered by the Administrator.  The Administrator may interpret the Plan,
prescribe, amend and rescind rules and regulations under the Plan and make all
other determinations necessary or advisable for the administration of the Plan,
subject to all of the provisions of the Plan.  The Administrator may delegate
any of its duties hereunder to such person or persons from time to time as it
may designate.  The Plan is empowered, on behalf of the Plan, to engage
accountants, legal counsel and such other personnel as it deems necessary or
advisable to assist it in the performance of its duties under the Plan.  The
functions of any such persons engaged by the Plan Administrator will be limited
to the specified services and duties for which they are engaged, and such
persons will have no other duties, obligations or responsibilities under the
Plan.  Such persons will exercise no discretionary authority or discretionary
control respecting the management of the Plan.  All reasonable expenses thereof
will be borne by the Company.

 

12.                               NOTICES

 

(a)                                 General.  For purposes of this Plan, notices
and all other communications provided for herein shall be in writing and shall
be deemed to have been duly given when personally delivered or when mailed by
United States certified mail, return receipt requested, or by overnight courier,
postage prepaid, as follows:

 

if to the Company:

 

PLX Technology, Inc.

870 W. Maude Ave.

Sunnyvale, CA  94085

 

if to the Participant, at the home address which the Participant most recently
communicated to the Company in writing.

 

Either party may provide the other with notices of change of address, which
shall be effective upon receipt.

 

(b)                                 Notice of Termination.  Any termination by
the Company of the Participant’s employment or any resignation by the
Participant that is a Qualifying Termination shall be communicated by a notice
of termination or resignation to the other party hereto given in accordance with
Section 12(a)

 

8

--------------------------------------------------------------------------------


 

above.  Such notice shall indicate the specific termination provision in this
Plan relied upon, shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and shall specify the termination date.

 

13.                               MISCELLANEOUS.

 

(a)                                 The Company shall not be required to fund or
otherwise segregate assets to be used for the payment of any benefits under the
Plan.  The Company shall make such payments only out of its general corporate
funds, and therefore its obligation to make such payments shall be subject to
any claims of its other creditors.

 

(b)                                 This Plan does not constitute a contract of
employment or impose on the Company any obligation to retain a Participant as an
officer or employee (as the case may be), to retain a Participant as a
Participant (prior to a Change of Control), not change the status of a
Participant’s employment, or not to change the policies of the Company regarding
termination of employment.

 

(c)                                  No rights of any Participant (or
beneficiary) to payments of any amounts under the Plan shall be sold, exchanged,
transferred, assigned, pledged, hypothecated or otherwise disposed of other than
by will or by the laws of descent and distribution.  No right or interest of any
Participant under the Plan shall be liable for, or subject to, any obligation or
liability of such Participant.

 

(d)                                 Unless the Company specifically provides
otherwise, any benefits payable under this Plan shall not be taken into account
for purposes of determining benefits payable to a Participant under any other
benefit plan or program.

 

(e)                                  The Company’s obligations hereunder shall
be subject to all applicable laws, and the Separation Benefit and other benefits
payable hereunder may be adjusted to comply with any such laws.

 

(f)                                   If any provision of this Plan is
determined to be invalid, illegal or unenforceable, the remaining provisions of
this Plan will not affect any other provisions hereof, and this Plan will be
construed and enforced as if such provisions had not been included.

 

9

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

PLX TECHNOLOGY INC. SEVERANCE PLAN FOR EXECUTIVE MANAGEMENT

 

PARTICIPANTS

 

Name

 

Title

 

 

 

David Raun

 

CEO

Larry Chisvin

 

Executive Officer

Michael Grubisich

 

Executive Officer

Vijay Meduri

 

Executive Officer

Lamar Schaeffer

 

Executive Officer

Arthur Whipple

 

Executive Officer

 

10

--------------------------------------------------------------------------------


 

ATTACHMENT B

 

GENERAL RELEASE

 

THIS AGREEMENT AND RELEASE, dated as of               , 20     (this
“Agreement”), is entered into by and between                           
(“Executive”) and PLX Technology, Inc. (the “Company”).

 

WHEREAS, Executive is currently employed with the Company; and

 

WHEREAS, Executive’s employment with the Company will terminate effective as of
        , 20    ;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement and other good and valuable consideration, Executive and the
Company hereby agree as follows:

 

1.                                      Executive shall be provided severance
pay and other benefits (the “Severance Benefits”) in accordance with the terms
and conditions of Section 2(a) of PLX Technology, Inc. Severance Plan for
Executive Management (the “Severance Plan”) and as modified by the Executive
Retention Agreement between Executive and the Company, dated June 22, 2014;
provided, that no such Severance Benefits shall be paid or provided if Executive
revokes this Agreement pursuant to Section 5 below.

 

2.                                      Executive, for and on behalf of himself
and Executive’s heirs, successors, agents, representatives, executors and
assigns, hereby waives and releases any common law, statutory or other
complaints, claims, demands, expenses, damages, liabilities, charges or causes
of action (each, a “Claim”) arising out of or in any way relating to Executive’s
employment or termination of employment with, Executive’s serving in any
capacity in respect of, or Executive’s status at any time as a holder of any
securities of, any of the Company, its parent and subsidiaries and any of their
respective affiliates (collectively, the “Company Group”), both known and
unknown, in law or in equity, which Executive may now have or ever had against
any current or former member of the Company Group or any current or former
equityholder, investor, agent, representative, administrator, trustee, attorney,
insurer, fiduciary, employee, director or officer of any member of the Company
Group, including their successors and assigns (collectively, the “Company
Releasees”), including, without limitation, any Claim for any severance benefit
which might have been due Executive under any previous agreement executed by and
between any member of the Company Group and Executive; any Claim related to
compensation or benefits from any of the Company Releasees, including salary,
bonuses, commissions, vacation pay, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership interests in any
member of the Company Group; any Claim for breach of contract, wrongful
termination or breach of the implied covenant of good faith and fair dealing;
any tort Claim, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; all federal, state, and local statutory
claims, including claims for discrimination, harassment, retaliation, attorneys’
fees, or other claims arising under the federal Civil Rights Act of 1964 (as
amended); and any complaint, charge or cause of action arising out of
Executive’s employment with any member of the Company Group under the Age
Discrimination in Employment Act of 1967 (“ADEA,” a law which prohibits
discrimination on the basis of age against individuals who are age 40 or older),
the National Labor Relations Act, the Civil Rights Act of 1991, the Americans
with Disabilities Act of 1990, the Employee Retirement Income Security Act of
1974, the Family Medical Leave Act, the Equal Pay Act, the Securities Act of
1933, the Securities Exchange Act of 1934, the Rehabilitation Act of 1973, the
Worker Adjustment and Retraining Notification Act, the California Fair
Employment and Housing Act (as amended), Calif. Gov’t Code §12900 et seq., the
California Family Rights Act, California law regarding Relocations, Terminations
and

 

1

--------------------------------------------------------------------------------


 

Mass Layoffs and the California Labor Code, all as amended; Sections 1981
through 1988 of Title 42 of the United States Code,  California Business and
Professions Code § 17200 or any other provisions of the California unfair trade
or business practices laws, the California Occupational Safety and Health Act,
Divisions 4, 4.5, and 4.7 of the California Labor Code beginning at § 3200, any
provision of the California Constitution, any provision of the California Labor
Code that may lawfully be released, the Employee Retirement Income Security Act
of 1974 (except for any vested benefits under any tax qualified benefit plan),
the Immigration Reform and Control Act, the Workers Adjustment and Retraining
Notification Act, the Fair Credit Reporting Act; any public policy, contract,
tort, or common law; all other federal, state and local statutes, ordinances and
regulations and any basis for recovering costs, fees, or other expenses
including attorneys’ fees incurred in these matters..  By signing this
Agreement, Executive acknowledges that Executive intends to waive and release
any rights known or unknown Executive may have against any and all of the
Company Releasees under these and any other laws; provided that, Executive does
not waive or release Claims (i) with respect to the right to enforce this
Agreement or those provisions of the Severance Plan, the Executive Retention
Agreement or any employment agreement that expressly survive the termination of
Executive’s employment with the Company, (ii) with respect to any vested right
Executive may have under any employee pension or welfare benefit or incentive
plan of any member of the Company Group, (iii) any rights to reimbursement or
indemnification Executive may have pursuant to any written agreement with any
member of the Company Group to which Executive is a party, the charter, bylaws
or other governing documents of any member of the Company Group or under
applicable law, or under directors and officers liability, errors and omissions
or other insurance policies including any run-off endorsement relating thereto,
or otherwise, or (iv) any rights or claims to contribution Executive may have in
the event of the entry of judgment against Executive as a result of any act or
failure to act for which both Executive and any member of the Company Group (or
the directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent or subsidiary entities, insurers, affiliates or
assigns of any of them) are jointly responsible.

 

3.                                      Executive has read Section 1542 of the
California Civil Code, which states in full: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” Executive
expressly waives any rights that Executive may have under Section 1542 of the
California Civil Code to the full extent that Executive may lawfully waive such
rights pertaining to a general release of claims, and Executive affirms that
Executive is releasing all known or unknown claims that Executive has or may
have against the Company or any of the Company Releasees as stated in this
Release.

 

THIS MEANS THAT, BY SIGNING THIS RELEASE, EXECUTIVE WILL HAVE WAIVED ANY RIGHT
EXECUTIVE MAY HAVE HAD TO BRING A LAWSUIT OR MAKE ANY CLAIM AGAINST ANY OF THE
COMPANY RELEASEES BASED ON ANY ACTS OR OMISSIONS OF ANY OF THE COMPANY RELEASEES
UP TO THE DATE OF THE SIGNING OF THIS RELEASE.  NOTWITHSTANDING THE ABOVE,
NOTHING IN THIS AGREEMENT SHALL PREVENT EXECUTIVE FROM (I) INITIATING OR CAUSING
TO BE INITIATED ON EXECUTIVE’S BEHALF ANY COMPLAINT, CHARGE, CLAIM OR PROCEEDING
AGAINST THE COMPANY BEFORE ANY LOCAL, STATE OR FEDERAL AGENCY, COURT OR OTHER
BODY CHALLENGING THE VALIDITY OF THE WAIVER OF EXECUTIVE’S CLAIMS UNDER ADEA
CONTAINED IN THIS AGREEMENT (BUT NO OTHER PORTION OF SUCH WAIVER); OR
(II) INITIATING OR PARTICIPATING IN (BUT NOT BENEFITING FROM) AN INVESTIGATION
OR PROCEEDING CONDUCTED BY THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION WITH
RESPECT TO ADEA.

 

4.                                      Executive acknowledges that Executive
has been given twenty-one (21) days from the date of receipt of this Agreement
to consider all of the provisions of the Agreement and, to the extent

 

2

--------------------------------------------------------------------------------


 

Executive has not used the entire 21-day period prior to executing this
Agreement, Executive does hereby knowingly and voluntarily waive the remainder
of said 21-day period.  EXECUTIVE FURTHER ACKNOWLEDGES THAT EXECUTIVE HAS READ
THIS AGREEMENT CAREFULLY, HAS BEEN ADVISED BY THE COMPANY TO CONSULT AN ATTORNEY
AND FULLY UNDERSTANDS THAT BY SIGNING BELOW EXECUTIVE IS GIVING UP CERTAIN
RIGHTS WHICH EXECUTIVE MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE
COMPANY RELEASEES, AS DESCRIBED HEREIN AND THE OTHER PROVISIONS HEREOF. 
EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS NOT BEEN FORCED OR PRESSURED IN ANY
MANNER WHATSOEVER TO SIGN THIS AGREEMENT AND EXECUTIVE AGREES TO ALL OF ITS
TERMS VOLUNTARILY.

 

5.                                      Executive shall have seven (7) days from
the date of Executive’s execution of this Agreement to revoke the release,
including with respect to all claims referred to herein (including, without
limitation, any and all claims arising under ADEA).  If Executive revokes this
Agreement, Executive will be deemed not to have accepted the terms of this
Agreement.

 

6.                                      Each party and its counsel have reviewed
this Agreement and have been provided the opportunity to review this Agreement
and accordingly, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement.  Instead, the language of all parts of
this Agreement shall be construed as a whole, and according to their fair
meaning, and not strictly for or against either party.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

PLX TECHNOLOGY, INC.

 

 

 

 

 

By:

 

 

Name:

 

Its:

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

[name]

 

4

--------------------------------------------------------------------------------